DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 43-58 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner’s Note: the Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP 2123).  Therefore, Applicant, in preparing the response, must fully consider the entire disclosure of the cited references as potentially teaching all or part of the claimed invention, including the context of the cited passages as taught by the prior art disclosed by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 43-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 43 and 54 recites the limitation "an SUL" in line 10.  There is insufficient antecedent basis for this limitation in the claim. Specifically, a plurality of “SUL” were introduced in the claim and it is unclear to which SUL the Applicant is referring.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 43-52, 54-58 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (20190141773) in view of Liu et al (20200229180). 
Regarding claim 43, Kim et al disclose, a wireless transmit/receive unit (WTRU) comprising: a processor configured to (abstract, fig. 1-9): 
measure a reference signal received power (RSRP) associated with a first cell (¶ 0058, RSRP value measured by the UE);
obtain a cell selection suitability value based on the RSRP level associated with the first cell, a determination of whether the first cell is configured with a supplementary uplink (SUL), and a determination of whether the WTRU is configured to support the SUL, and, on a condition that the first cell is configured with the SUL and that the WTRU 
perform a first cell evaluation based on the obtained cell selection suitability value (¶ 0086, When [Inequality 1] is satisfied, the UE may select a cell).
  Kim et al disclose, Srxlev=Q.sub.rxlevmeas-(Q.sub.rxlevmin+Q.sub.rxlevminoffset)-Pcompensati- on-Qoffset.sub.temp Squal=Q.sub.qualmeas-(Q.sub.qualmin+Q.sub.qualminoffset)-Qoffset.sub.tem- p (¶ 0063-0064),
TABLE 1 S-Criteria Parameters Srxlev Cell selection RX level value (dB) Squal Cell selection quality value (dB) Qoffset.sub.temp Offset temporarily applied to a cell as specified in [3] (dB) Q.sub.rxlevmeas Measured cell RX level value (RSRP) Q.sub.qualmeas Measured cell quality value (RSRQ) Q.sub.rxlevmin Minimum required RX level in the cell (dBm) Q.sub.qualmin Minimum required quality level in the cell (dB) Q.sub.rxlevminoffset Offset to the signaled Q.sub.rxlevmin taken into account in the Srxlev evaluation as a result of a periodic search for a higher priority PLMN while camped normally in a VPLMN.
Kim et al does not specifically disclose, in detail, an SUL related offset.
In the same field of endeavor, Liu et al in more detail, an SUL related offset (¶ 0010, 0109-0110, 0113, the uplink carrier selection threshold information in the SUL radio Resource Config Common may be a reference signal receiving power ( RSRP) value, or may be an offset relative to a downlink carrier RSRP value (cell RSRP threshold+offset).). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Kim by specifically adding feature in order to enhance system performance to enables using the network device to send reference point information of uplink carriers to the terminal device, and the terminal device to determine the carrier where the uplink transmission resource used is located among the uplink carriers according to reference point information, which avoids situation where the terminal device misunderstands use of uplink resources in the uplink carriers, thus avoiding conflict. The method enables improving transmission efficiency and quality as taught by Liu et al. 
Regarding claim 44, Kim et al and Liu et al disclose in claim 43, further Kim et al disclose, wherein the processor is further configured to determine whether the obtained cell selection suitability value is greater than zero wherein the first cell evaluation is performed based on the determination of whether the obtained cell selection suitability value is greater than zero (¶ 0062-0063 and Liu et al ¶ 0104-0105 and 0111). 
 Regarding claim 45, Kim et al and Liu et al disclose in claim 43, further Kim et al disclose, wherein the processor is further configured to determine whether the obtained cell selection suitability value is less than or equal to zero, wherein, on a condition that the obtained cell selection suitability value is less than or equal to zero (¶ 0062-0063 and Liu et al ¶ 0104-0105 and 0111),  the processor is configured to perform a second cell evaluation associated with a second cell that differs from the first cell for which the RSRP has been measured (¶ 0093-0094 and Liu et al ¶ 0109-0110, 0113).  
 Regarding claim 46, Kim et al and Liu et al disclose in claim 43, further Kim et al disclose, wherein the processor is further configured to: determine whether the obtained cell selection suitability value is greater than zero (¶ 0062-0063 and Liu et al ¶ 0104-0105 and 0111); wherein, on a condition that the obtained cell selection suitability value is greater than zero, the processor is configured to camp on the first cell (¶ 0093-0094 and Liu et al ¶ 0109-0110, 0113). 
 Regarding claim 47, Kim et al and Liu et al disclose in claim 43, further Kim et al disclose, wherein the cell selection suitability value is obtained based on a first cell suitability calculation on a condition that the first cell is configured with the SUL and that the WTRU is configured to support the SUL, and the cell selection suitability value is obtained based on a second cell suitability calculation on a condition that the first cell is not configured with the SUL or the WTRU is not configured to support the SUL (¶ 0074-0075, 0368-0371 and Liu et al ¶ 0109-0111, 0113). 
 Regarding claim 48, Kim et al and Liu et al disclose in claim 43, further Kim et al disclose, wherein the cell selection suitability value is obtained without using the SUL related offset on a condition that the WTRU is not configured to support the SUL or that the first cell is not configured with the SUL (¶ 0368-0371 and Liu et al ¶ 0109-0111, 0113).  
Regarding claim 49, Kim et al and Liu et al disclose in claim 43, further Kim et al disclose, wherein the SUL related offset is received in system information (¶ 0059 and Liu et al ¶ 0103, 0110, 0113).
  Regarding claim 50, Kim et al and Liu et al disclose in claim 43, further Kim et al disclose, wherein, on a condition that the first cell is configured with the SUL and that the WTRU is configured to support the SUL, the processor is further configured to obtain an SUL related threshold and update the SUL related threshold based on the SUL related offset, wherein the first cell evaluation is further based on the updated SUL related threshold (¶ 0074-0075, 0368-0371 and Liu et al ¶ 0109-0111, 0113).  
Regarding claim 51, Kim et al and Liu et al disclose in claim 43, further Kim et al disclose, wherein the processor is further configured to: receive system information from the first cell (¶ 0074-0075, 0368-0371 and Liu et al ¶ 0109-0111, 0113); determine that the system information includes SUL configuration information (¶ 0074-0075, 0368-0371 and Liu et al ¶ 0109-0111, 0113); and determine that the first cell is configured with the SUL based on the determination that the system information includes the SUL configuration information (¶ 0074-0075, 0368-0371 and Liu et al ¶ 0109-0111, 0113).  
Regarding claim 52, Kim et al and Liu et al disclose in claim 43, further Kim et al disclose, wherein the processor is further configured to: receive system information from the first cell (¶ 0074-0075, 0368-0371 and Liu et al ¶ 0109-0111, 0113); determine that the system information does not include SUL configuration information (¶ 0060, 0074-0075, 0368-0371 and Liu et al ¶ 0109-0111, 0113); and determine that the first cell is not configured with the SUL based on the determination that the system information does not include the SUL configuration information (¶ 0072-0075, 0368-0371 and Liu et al ¶ 0109-0111, 0113).  
Regarding claim 54, Kim et al and Liu et al disclose in claim 43, further Kim et al disclose, a method performed by a wireless transmit/receive unit (WTRU), comprising:
measuring a reference signal received power (RSRP)  associated with a first cell (¶ 0058, 0075, 0084-0085, a UE may receive, from a gNB, a second NS-PmaxList and a second P_EMAX1, which are similar to those of LTE, as system information and further receive a value .alpha. indicating a difference in service area or propagation characteristics between a NR uplink frequency and a SUL frequency (1g-05). In this case, the system information may include, for example, at least one of remaining minimum system information (RMSI) and other system information (OSI). For example, a difference in path loss between the NR uplink frequency and the SUL frequency may be configured as the value .alpha.. The value .alpha. may be configured as a difference between Q_rxlevmin and a first threshold value. In this case, the gNB does not additionally provide the value as the system information. The Q_rxlevmin value indicates the minimum required Rx level in a corresponding cell e.g., RSRP);
 obtaining a cell selection suitability value based on: the RSRP associated with the first cell, a determination of whether the first cell is configured with a supplementary uplink (SUL), and a determination of whether the WTRU is configured to support the SUL, and,  on a condition that the first cell is configured with the SUL and that the WTRU is configured to support the SUL (¶ 0058, 0075, 0084-0085, a UE may receive, from a gNB, a second NS-PmaxList and a second P_EMAX1, which are similar to those of LTE, as system information and further receive a value .alpha. indicating a difference in service area or propagation characteristics between a NR uplink frequency and a SUL frequency (1g-05). In this case, the system information may include, for example, at least one of remaining minimum system information (RMSI) and other system information (OSI). For example, a difference in path loss between the NR uplink frequency and the SUL frequency may be configured as the value .alpha.. The value .alpha. may be configured as a difference between Q_rxlevmin and a first threshold value. In this case, the gNB does not additionally provide the value as the system information. The Q_rxlevmin value indicates the minimum required Rx level in a corresponding cell e.g., RSRP); and 
performing a first cell evaluation based on the obtained cell selection suitability value (¶ 0086, When [Inequality 1] is satisfied, the UE may select a cell).  
Kim et al disclose, Srxlev=Q.sub.rxlevmeas-(Q.sub.rxlevmin+Q.sub.rxlevminoffset)-Pcompensati- on-Qoffset.sub.temp Squal=Q.sub.qualmeas-(Q.sub.qualmin+Q.sub.qualminoffset)-Qoffset.sub.tem- p (¶ 0063-0064),
TABLE 1 S-Criteria Parameters Srxlev Cell selection RX level value (dB) Squal Cell selection quality value (dB) Qoffset.sub.temp Offset temporarily applied to a cell as specified in [3] (dB) Q.sub.rxlevmeas Measured cell RX level value (RSRP) Q.sub.qualmeas Measured cell quality value (RSRQ) Q.sub.rxlevmin Minimum required RX level in the cell (dBm) Q.sub.qualmin Minimum required quality level in the cell (dB) Q.sub.rxlevminoffset Offset to the signaled Q.sub.rxlevmin taken into account in the Srxlev evaluation as a result of a periodic search for a higher priority PLMN while camped normally in a VPLMN.
Kim et al does not specifically disclose, in detail, an SUL related offset.
In the same field of endeavor, Liu et al in more detail, an SUL related offset (¶ 0010, 0109-0110, 0113, the uplink carrier selection threshold information in the SUL radio Resource Config Common may be a reference signal receiving power ( RSRP) value, or may be an offset relative to a downlink carrier RSRP value (cell RSRP threshold+offset).). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Kim by specifically adding feature in order to enhance system performance to enables using the network device to send reference point information of uplink carriers to the terminal device, and the terminal device to determine the carrier where the uplink transmission resource used is located among the uplink carriers according to reference point information, which avoids situation where the terminal device misunderstands use of uplink resources in the uplink carriers, thus avoiding conflict. The method enables improving transmission efficiency and quality as taught by Liu et al.
Regarding claim 55, Kim et al and Liu et al disclose in claim 54, further Kim et al disclose, further comprising determining whether the obtained cell selection suitability value is greater than zero, wherein the first cell evaluation is performed based on the determination of whether the obtained cell selection suitability value is greater than zero (¶ 0062-0063 and Liu et al ¶ 0104-0105 and 0111).  
Regarding claim 56, Kim et al and Liu et al disclose in claim 54, further Kim et al disclose, further comprising determining whether the obtained cell selection suitability value is less than or equal to zero, wherein, on a condition that the obtained cell selection suitability value is less than or equal to zero, the method comprises performing a second cell evaluation associated with a second cell that differs from the first cell for which the RSRP has been measured (¶ 0093-0094 and Liu et al ¶ 0109-0110, 0113).  
Regarding claim 57, Kim et al and Liu et al disclose in claim 54, further Kim et al disclose, further comprising determining whether the obtained cell selection suitability value is greater than zero (¶ 0062-0063 and Liu et al ¶ 0104-0105 and 0111), wherein, on a condition that the obtained cell selection suitability value is greater than zero, camping on the first cell (¶ 0093-0094 and Liu et al ¶ 0109-0110, 0113).  
Regarding claim 58, Kim et al and Liu et al disclose in claim 54, further Kim et al disclose, wherein the cell selection suitability value is obtained further based on a power compensation parameter (¶ 0065-0066 and Liu et al ¶ 0111-0113).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAWAR IQBAL/Primary Examiner, Art Unit 2643